

Exhibit 10.2.2




[LETTERHEAD OF AMERICAN WATER]


1025 Laurel Oak Road
Voorhees, NJ 08043




February 15, 2018


Mr. Loyd Warnock
12053 Leighton Court
Carmel, IN 46032


Dear Mr. Warnock:


This letter agreement amends the “Amended and Restated Employment Letter
Agreement,” dated May 2, 2014. Specifically, the subsection titled “LTIP Grants
Issued in 2018 and 2019,” is now amended as follows:


LTIP Grants Issued in 2018, 2019 and 2020


So long as the Compensation Committee approves LTIP grants to eligible employees
in 2018, 2019 and 2020, any grants made to you pursuant to the Company’s LTIP in
these years shall vest on January 1, 2021.




Your signature below indicates your acceptance of this amendment. Please let me
know if you have any questions or concerns.




Regards,


/s/ Susan N. Story




By my voluntary and knowing signature below, I, Loyd Warnock, certify that I
completely read and understand this document. I further understand that my
employment remains “at will,” which means that I am not guaranteed employment or
any particular job for any specified period of time.  The Company or I may
terminate my employment at any time, for any or no reason, with or without
cause.
 
 
/s/ Loyd Warnock
 
4/25/2018
Signature: Loyd Warnock
 
Date





